DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 1/31/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 1/31/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 1/31/22. 35 U.S.C. § 103 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Matthews (US 2015/0298680) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2020/0062126) in view of Schoning et al. (US 2020/0215917) and Matthews (US 2015/0298680).
 non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (¶15): 
receiving, from a remotely located computing device, a plurality of route characteristics corresponding to a route being traversed by a vehicle (¶34 – utilization of a mapping system corresponding to the recited remotely location computing device providing route characteristics); 
identifying at least one route characteristic of the plurality of route characteristics (¶31 – road grade corresponding to the recited route characteristic), 
the at least one route characteristic corresponding to a portion of the route being traversed by the vehicle (¶31 - road grade for a segment corresponding to the recited portion of the route); 
determining a profile for a target vehicle speed based on the at least one route characteristic and a vehicle energy consumption profile (Fig. 6 and ¶31 - vehicle speed profile 110 corresponding to the recited profile for a target vehicle speed, road grade for a segment corresponding to the recited route characteristic, and requires the battery to discharge when traveling uphill and charge (regeneratively brake) while traveling downhill corresponding to the recited energy consumption profile), 
wherein the vehicle speed profile is predetermined based on vehicle parameters contributing to vehicle energy consumption (Fig. 6 and ¶31 - Maintaining a constant speed over variable road grade requires the battery to discharge when traveling uphill and charge ; 
selectively adjusting a vehicle speed control input based on the target vehicle speed profile (Fig. 5 – element 194); and 
communicating the vehicle speed control input to a vehicle propulsion controller to achieve the target vehicle speed profile (Fig. 5 – element 196).  
While Duan does disclose energy consumption profile utilizing energy consumption parameters (Fig. 6 and ¶31), it does not explicitly disclose the speed profile planned to achieve optimum energy consumption efficiency.
However Schoning discloses a method for operating a driver assistance system including the vehicle achieves an optimum energy consumption efficiency with respect to the portion of the route being traversed by the vehicle (¶20 – energy efficient economy driving profile corresponding to the recited optimum energy consumption efficiency).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly beneficial manner, in particular, for steering or guiding the transportation vehicle which may be an energy-efficient driving behavior (economy driving profile) (Schoning - ¶12 and ¶20).
Duan in view of Schoning disclose a system of providing an optimum energy consumption profile to a drive but do not disclose determining the vehicle energy consumption profile based on historical data, however Matthews discloses a method for controlling a hybrid vehicle including historical data indicating energy consumption of the vehicle for at least a  portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle (¶71-72 - previously stored routes and the one or more portions of roadway previously traveled corresponding to the recited historical data of a route previously traversed by the vehicle where time of day, type of day (weekend, weekday, holiday, etc.) and/or other information, the location awareness module corresponding to the recited at least one route characteristic for identifying a stored an energy profile for a Known Route A (e.g. from home to work) corresponding to the recited historical energy consumption profile); and 
historical data associated with at least one other vehicle for at least a portion of a route previously traversed by at the least one other vehicle having at least one route characteristic corresponding to the at least one route characteristic of the route being traversed by the vehicle (¶73 - commonly traveled routes of other vehicles may be stored in route database 230 along with any associated energy profiles corresponding to the recited historical data associated with at least one other vehicle for a portion of the route where location/direction of movement etc corresponding to the recited at least one route characteristic);
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the optimum energy consumption profile to a drive system of Duan in view of Schoning with the historic data assumptions of Matthews in order to improve efficiency in use of the EMG and regenerative braking (Matthews - ¶49).

Regarding claims 2, 11, and 20, Duan further discloses the vehicle propulsion controller determines whether to adjust an output of the vehicle propulsion controller based on the vehicle speed control input and based on at least one safety characteristic of the vehicle propulsion controller (¶35 - Governmental minimum and maximum speed limits corresponding to the recited safety characteristic of the route and ¶31 – preventing battery temperature exceeding the upper limit 118 corresponding to the recited safety characteristic of the vehicle).  

Regarding claims 3 and 12, Duan further discloses autonomously operate the vehicle corresponding to the recited virtual input to the vehicle propulsion (¶6), but doesn’t explicitly disclose the virtual input to control a simulation however Schoning further discloses the vehicle speed control input includes a virtual input to the vehicle propulsion controller such that the virtual input is a simulation (¶39 – simulated anticipatory driving of the virtual transportation vehicle 6 provides virtual input to the simulation).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly beneficial manner, in particular, for steering or guiding the transportation vehicle (Schoning - ¶12).

Regarding claims 4 and 13, Duan further discloses the virtual input (¶6 – autonomously operate the vehicle corresponding to the recited virtual input to the vehicle propulsion).
 includes a virtual lead car which simulates an actual car (Fig. 1 and ¶39 – virtual transportation vehicle 6 corresponding to the recited virtual lead car).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly beneficial manner, in particular, for steering or guiding the transportation vehicle (Schoning - ¶12).

Regarding claims 5 and 14, Duan further discloses the vehicle may include one or more user interfaces, such as touch screens, voice systems, etc., allowing communication between the vehicle 20 and the vehicle occupants (¶24) but does not explicitly disclose virtual inputs.
However Schoning further discloses the virtual input includes a virtual human machine interface signal which is a substitute for HMI signals provided by a driver of the vehicle (¶20 – provision is made for controlling the virtual transportation vehicle based on the selected driving profile, based on Specification ¶49-51, virtual input to virtual HMI is based on target profiles of the regular HMI to control the virtual lead car and therefore, the utilization of the intended driving profile to control the virtual transportation vehicle corresponding to the recited virtual input to a virtual HMI).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous route planning of Duan with the driver assistance system of Schoning in order to assist the driver while driving the transportation vehicle in a particularly 

Regarding claims 6 and 15, Duan further discloses the vehicle speed control input includes a target vehicle speed signal provided directly to the vehicle propulsion controller (¶46 and Fig. 5 – element 196).  

Regarding claims 7 and 16, Duan further discloses the at least one route characteristic includes at least one of a traffic condition, a traffic signal, and a road grade (Fig. 6 and ¶31 - vehicle speed profile 110 corresponding to the recited profile for a target vehicle speed, road grade for a segment corresponding to the recited route characteristic, and requires the battery to discharge when traveling uphill and charge (regeneratively brake) while traveling downhill corresponding to the recited energy consumption profile. The ‘at least one of’ element designates only one of the conditions needs to be included).  

Regarding claim 8, Duan further discloses the vehicle propulsion controller includes an adaptive cruise control mechanism (¶46 – autonomous driving includes the recited adaptive cruise control mechanism).  

Regarding claims 9 and 18, Duan further discloses the vehicle energy consumption profile is determined based on at least one vehicle characteristic that contributes to vehicle energy consumption (¶38 - vehicle power demand P corresponding to the recited vehicle characteristic that contributes to vehicle energy consumption).  

Regarding claim 17, Duan further discloses the vehicle includes an autonomous vehicle (¶46).  

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mays (US 2012/0173075) discloses a system of utilizing historical data indicative of fuel efficiency trends, acceleration profiles, etc., from previous trips that traverse the same or substantially the same route, carry the same or similar payload, etc. to improve vehicle driving efficiency (¶36).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665